Appeals having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Martin Marcus, J.), rendered on or about March 18, 2008, and from an order, same Court and Justice, entered November 2, 2012, which denied defendant’s motion to set aside the sentence, said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive, and having rejected defendant’s remaining arguments, it is unanimously ordered that the judgment and order so appealed from be and the same are hereby affirmed. Concur— Tom, J.E, Andrias, Saxe, Freedman and Richter, JJ.